PER CURIAM.
The trial court decision to set aside a jury award of damages returned for plaintiff and re-try the cause upon the issue of damages only is amply supported by the record and the trial court reasoning. Pittman *9v. Smith, Fla.App. 1971, 252 So.2d 279; Martin v. Stone, Fla.1951, 51 So.2d 33. While there is a suggestion that the appealed order is ambiguous as to whether the trial court intended to also re-try the liability issues, we do not so view it and are of the opinion that the order correctly limited itself to a reversal of only the award of damages.
Affirmed.
WALDEN, CROSS and OWEN, JJ., concur.